Collins, J.
By 1878 G. S. ch. 39, § 22, it is enacted that from the time of filing in the proper office of a seed grain note, executed in accordance with section 21 of the same chapter, the party furnishing the seed grain for which the note is given, or his assigns, shall have a valid first lien or claim upon the crop grown from such seed. The statute is clear and plain, and its policy is wise and just. It must be construed exactly as it reads. He who in good faith sells and furnishes seed from which a crop may be raised, and properly files a note taken for the same, should be and is entitled to priority of lien over all other persons.
We see nothing in the suggestion that the obligation of a contract is impaired if it be declared that a lien arising by virtue of a seed-grain note has priority over a lien upon the same property acquired by means of the provisions of a previously executed chattel mortgage. The power of the legislature to provide for first liens of this character ought not to be doubted.
Again, a mortgage upon a crop not yet planted or sown attaches only to such interest as the mortgagor has in the crop when it comes into being. Simmons v. Anderson, 44 Minn. 487, (47 N. W. 52.)
Judgment affirmed.
Buck, J., absent, sick, did not sit.
(Opinion published 58 N. W. 827.)